Case: 12-50046     Document: 00512021735         Page: 1     Date Filed: 10/16/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 16, 2012
                                     No. 12-50046
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EDWARD LEVAR DAVIS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:10-CR-1388-2


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Edward Levar Davis raises
arguments that he concedes are foreclosed. See United States v. Rawls, 85 F.3d
240, 242 (5th Cir. 1996) (rejecting Commerce Clause-based challenge to 18
U.S.C. § 922(g)(1)). The Government’s motion for summary affirmance is
GRANTED, the Government’s alternative motion for an extension of time to file
a brief is DENIED, and the judgment of the district court is AFFIRMED.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.